UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5256


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC W. WOLFE, a/k/a Fritz,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:09-cr-00222-42)


Submitted:   June 9, 2011                   Decided:   August 2, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tim C. Carrico, CARRICO LAW OFFICES, LC, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Blaire L. Malkin, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric       W.    Wolfe       was    convicted       after      a   jury     trial   of

possession         of    a     firearm      by     an    unlawful      user       of    drugs,     in

violation     of        18    U.S.C.       §§ 922(g)(3),         924(a)(2)        (2006).         The

district court sentenced Wolfe to time served and five months’

home    confinement.             On       appeal,       Wolfe    challenges        the    district

court’s denial of his pre-trial motion to suppress a Rock Island

Arsenal .45 caliber pistol (“the Rock Island firearm”) that was

seized from a pawn shop following the execution of a search

warrant      and    a        pawnshop      ticket       associated       with      the    firearm.

Before entertaining the merits of Wolfe’s challenge, however, we

consider our jurisdiction to decide the issue.                                   See Friedman's,

Inc.    v.   Dunlap,          290    F.3d        191,    197    (4th     Cir.     2002)    (“[T]he

question      of    whether          we    are     presented       with      a    live    case     or

controversy is a question we may raise sua sponte.”).                                      For the

reasons that follow, we dismiss the appeal as moot.

              Article          III    gives       federal       courts    jurisdiction        only

over “Cases” or “Controversies.”                          U.S. Const. art. III, § 2.

This requirement permits federal courts to exercise jurisdiction

only where “conflicting contentions of the parties present a

real,    substantial            controversy         between       parties        having    adverse

legal     interests,            a     dispute           definite       and       concrete,        not

hypothetical or abstract.”                   Babbitt v. United Farm Workers Nat’l

Union, 442 U.S. 289, 298 (1979) (internal quotation marks and

                                                    2
ellipsis      omitted).         A   case       is    moot,     and    thus     no     longer

justiciable, when resolution of the issues presented no longer

implicates a legally cognizable interest.                            Townes v. Jarvis,

577 F.3d 543, 546 (4th Cir. 2009).                   “Mootness has been described

as the doctrine of standing set in a time frame: The requisite

personal interest that must exist at the commencement of the

litigation     (standing)        must    continue         throughout     its    existence

(mootness).”           Arizonans        for       Official     English    v.        Arizona,

520 U.S. 43, 68 n.22 (1997) (internal quotation marks omitted).

Thus, for a controversy to be moot, it must lack at least one of

the   three    required        elements       for    Article    III     standing:       “(1)

injury in fact, (2) causation, or (3) redressability.”                               Townes,

577 F.3d at 546-47.

              Under 18 U.S.C. § 922(g)(3), it is unlawful for any

person     “who    is     an     unlawful          user    of . . . any        controlled

substance . . . to . . . possess in or affecting commerce, any

firearm.”      To convict Wolfe, then, the Government was required

to prove beyond a reasonable doubt, among other elements, that

he    possessed    a    firearm     that      affected       commerce.         18     U.S.C.

§ 922(g)(3).       At trial, Wolfe and the Government stipulated that

Wolfe had possessed the Rock Island firearm and that it had

moved in and affected interstate commerce.                            The stipulations

were signed by Wolfe and his attorney and admitted into evidence

at trial.         Wolfe does not contend that the stipulations are

                                              3
invalid.        Cf.    United       States       v.    Larson,      302    F.3d    1016,    1020

(9th Cir.       2002)        (concluding             that,     if      defendant’s         trial

stipulation to elements establishing conviction for possession

of   a   firearm      by     a    felon    was       found    valid,      court    would    lack

jurisdiction to consider denial of defendant’s earlier motion to

suppress).       Even if we were to determine that the Rock Island

firearm    and     pawn      ticket       should       have    been       suppressed,      Wolfe

admitted by his stipulations that he possessed the firearm and

that it affected commerce.                      Wolfe does not contend that the

evidence is insufficient to support his conviction, nor does he

raise any other challenge to his conviction, sentence, or any

other ruling issued by the district court.                                Thus, the relief

Wolfe seeks—reversal of the district court’s ruling refusing to

suppress    the       Rock       Island    firearm       and     pawn     ticket—would       not

affect    the    soundness         of     his   conviction       and,      thus,    would    not

redress Wolfe’s proffered injury.

            Accordingly,            we     dismiss      the     appeal      as     moot.     We

dispense     with      oral        argument       because        the      facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED




                                                 4